Citation Nr: 1639634	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  08-38 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to a rating in excess of 50 percent prior to December 20, 2014.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued a 30 percent rating for dysthymia.  An interim (February 2015) rating decision granted a 70 percent rating, effective December 20, 2014.

In August 2015, the Board issued a decision, which granted a rating of 50 percent, but no higher, prior to December 20, 2014, and denied a rating in excess of 70 percent thereafter for dysthymia, as well as remanded a raised claim of entitlement to a total disability rating based on individual unemployability (TDIU).

Dissatisfied with the Board's decision, the Veteran appealed to the Court of Appeals for Veterans Claims (Court).  Pursuant to a March 2016 Joint Motion for Remand (JMR), the Court vacated and remanded that portion of the August 2015 Board decision that denied a rating higher than 50 percent prior to December 20, 2014, for dysthymia.  

As stated in the August 2015 Board decision, a claim of entitlement to a TDIU was raised by the Veteran's representative in a May 2015 statement.  This claim is under the Board's jurisdiction as part and parcel of the appeal from the rating assigned for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  For the period prior to December 20, 2014, the weight of the evidence shows that the Veteran's service-connected dysthymia resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms of a nature and severity most nearly approximating those contemplated by a 70 percent disability rating.

2.  The weight of the evidence is against a finding that the Veteran's dysthymia has resulted in symptoms productive of total occupational and social impairment.

3.  The Veteran's PTSD is as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent prior to December 20, 2014, for dysthymia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  A schedular rating in excess of 70 percent for dysthymia is not warranted at any point during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in August 2007 and September 2008, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and of how VA assigns disability ratings and effective dates of awards. 

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  An August 2007 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, the evidence he was responsible for providing, and how VA assigns effective dates of awards.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate. 

The Veteran's pertinent treatment records are associated with his record.  The RO arranged for VA examinations in October 2006, September 2007, February 2010 and December 2014.  The Board finds the examinations are adequate for rating purposes as the reports reflect the providers' familiarity with the Veteran's medical history and note his complaints, and they include mental status examinations with notation of all findings necessary for proper consideration of this matter.  See Barr v. Nicholson, 21 Vet. App. 303   (2007).  The Veteran has not identified any relevant evidence that remains outstanding. VA's duty to assist is met. 

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Dysthymia is rated under 38 C.F.R. § 4.130, Code 9433 and the General Rating Formula for Mental Disorders.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9433. 

The Veteran has been assigned various Global Assessment of Functioning (GAF) scores for his major depressive disorder.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

The Board notes that the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V) was recently issued and applies to all claims that were pending before the RO on or after August 4, 2014.  As the current claim was not pending before the RO on or after August 4, 2014, the Board must consider all symptoms of the Veteran's condition that affect his level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126 (a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126 (b).

The Veteran filed the instant claim for an increased rating in June 2007.  

On October 2006 VA examination, the Veteran reported that he recently began seeking treatment for his depression of 25 years.  He felt that sometimes his medication helped with the depression and sometimes did not.  He rated his depression at 7 out of 10 in severity, with the intensity varying from time to time.  His depression consisted of feeling sad, decreased self-esteem, decreased energy level, and decreased memory.  He stated that his physical pains contributed to his depression, and he was also depressed because of his acne scars.  He stated that his social situation and unemployment contributed to his depression; he had been unemployed since January 2005.  He was divorced in 2003 and was not in a relationship.  He got along with his two grown children. He reported difficulty trusting people and reported chronic interpersonal difficulties. 

On mental status examination, the Veteran was alert and oriented, and his personal hygiene and grooming were adequate.  His mood was down and his affect was reactive.  His thinking was clear, coherent, and relevant. Thought process was coherent and goal-directed.  There was no evidence of delusions or psychosis. He did not endorse any suicidal, homicidal or delusional hallucinations.  He was pleasant and cooperative, and his speech was of regular rate and rhythm.  He became guarded and slightly paranoid as the interview progressed when confronted about his past history.  Insight and judgment seemed to be poor.  The impression was dysthymia.  The examiner noted that October 2005 neuropsychological testing indicated that the Veteran demonstrated significant problems with impulse control and inconsistent difficulty with verbal reasoning.  The examiner opined that the history merited a diagnosis of personality disorder with persistent prominent paranoid avoidance and schizotypal negativistic features.  An overall GAF score of 40 was assigned; the GAF score for dysthymia (depression) was 65.  The examiner opined that the Veteran's depression was multifactorial; it was caused by his personality disorder, acne, back pain and social situation and unemployment.  He was currently functioning at 65 for his depression.  The examiner opined that the Veteran's inability to maintain employment could be due to his personality disorder and not due to his depression.

On April 2007 VA treatment, the Veteran reported that he was holding onto resentments from the past.  He normalized his thoughts with limits. No other issues or suicidal ideations were elicited.  A GAF score of 50 was assigned.

On September 2007 VA examination, the Veteran reported that he had had problems for 20 years but his symptoms were worse.  He stated that he had been depressed but he had been active in his recovery program for drug dependence for 26 years, which kept him going.  He reported difficulty with falling asleep and interrupted sleep; a sleep study the previous year diagnosed obstructive sleep apnea and he was given a CPAP, but he said it was uncomfortable and did not help.  His appetite was okay, his concentration was fair and he had a short temper at times.  He was somewhat anxious.  He was sad and rarely cried.  He reported feeling down about 90 percent of the time; his energy and interest were also decreased.  He stated that he had never been suicidal, and he did not have panic attacks.  He was not employed and had last worked 1.5 years earlier.  He lived with his son and had friends but did not have a lot of recreational or leisure pursuits, and did not go to church; he reported being close to his children.

On mental status examination, the Veteran was alert, cooperative, and appropriately dressed. He answered questions and volunteered information.  There were no loosened associations or flights of ideas.  There were no bizarre motor movements or tics.  His mood was calm and his affect was appropriate.  He had no homicidal or suicidal ideation or intent.  There was no impairment of thought processes or communication.  There were no delusions, hallucinations, ideas of reference, or suspiciousness.  His memory, both remote and recent, appeared to be adequate. Insight and judgment appeared to be adequate.  The diagnoses included depressive disorder, not otherwise specified; polysubstance dependence, in remission; and personality disorder, not otherwise specified.  A GAF score of 56 was assigned.  The examiner opined that the Veteran's Axis II personality disorder diagnosis renders him less capable of dealing with stress.  The examiner opined that the Veteran was currently not working because of physical problems.  He was somewhat anxious, his temper was fair, he did interact with others and had some friends, though he did not go to church and had limited interests.  His impairment was reduced and his treatment had been sporadic, in that he had only been on medication for the past few weeks.

A December 2007 VA treatment record reflects that the Veteran was essentially unchanged from previous sessions, continuing to report problems of depression and irritability.  He reported feelings of hopelessness and helplessness and thoughts of suicide but no intent.

During September 2008 VA treatment, the Veteran reported that he had a big trust issue, a lot of anger issues, and he did not like people too much.  He also related his depression to the stress of living with his mentally ill son.  He described his depression and wanting to isolate and having to force himself to do things.  He reported thoughts of suicide, often in response to his son's talking about it.  He went to Alcoholics Anonymous meetings and to dinner with his son once a week.  He was employed part time as a substitute teacher.  His speech was somewhat loud and his affect was mostly tense and angry with good eye contact.  His mood appeared predominantly tense and angry, relaxing some as the session progressed.  Thinking was relevant and fluid with a tendency to think in extremes; no delusions were noted. 

On February 2010 VA examination, the Veteran reported that he had attended individual therapy sessions monthly or twice a month since 2008.  He took Trazodone and Sertraline and felt pretty good about his medications.  Regarding individual therapy, he stated that sometimes he felt good and sometimes he did not.  He reported a depressed mood most of the day, for more days than not, for at least 2 years; he described his mood as sullen and stated that he felt depressed every day for most of the day, but not the entire day.  He took naps daily due to fatigue during the day.  He reported low self-esteem, stating that he lacked the confidence to work or date.  He reported poor concentration or difficulty making decisions, including having to read the newspaper several times to remember the contents.  Other symptoms included irritability, anger, and infrequent fleeting suicidal thoughts about once a month, with no attempts or current thoughts, intentions, or plans.  His chronic pain aggravated his depression and irritability, and his acne contributed to his low self-esteem.  The examiner opined that the Veteran described symptom duration and frequency consistent with dysthymia that impaired his social or occupational functioning; there was no mania, psychosis, or substance use. 

On mental status examination, the Veteran was noted to be appropriately dressed and neatly groomed.  His psychomotor activity and speech were unremarkable, and his attitude was cooperative, friendly, relaxed, and attentive.  His affect was appropriate and his mood was depressed.  His attention was intact and he was oriented to all spheres.  His thought process and thought content were unremarkable.  His judgment and insight were adequate.  He reported sleep impairment, estimating that he got 4 hours of sleep per night and woke throughout the night; he had a diagnosis of sleep apnea, but did not wear his mask.  He denied hallucinations and did not have inappropriate or obsessive/ritualistic behavior.  He reported having panic episodes 3 times a year for the previous 5 years, lasting 5 minutes or less; the examiner noted that this did not meet the criteria for panic disorder.  He denied any homicidal or suicidal thoughts. He had good impulse control.  He reported inability to maintain minimal personal hygiene, estimating that he showered and brushed his teeth twice a week; the examiner noted that the Veteran had showered prior to the examination.  He estimated that his memory was worse than a typical man his age, though no memory problems were observed.  He helped to take care of his adult son, who had been hospitalized for schizophrenia several times and with whom he lived. He estimated having 4 close friends and 50 acquaintances.  He attended Narcotics Anonymous meetings every morning and hoped to get back into going to the gym.  He had not worked due to physical problems since a motor vehicle accident in 2008, and was receiving Social Security Administration (SSA) disability benefits.  He did not contend that his unemployment was due to his mental disability.  The diagnosis was dysthymic disorder, and a GAF score of 59 was assessed.  

The examiner opined that there was occasional decrease in work efficiency and there were intermittent periods of inability to perform occupational tasks due to the signs and symptoms of dysthymic disorder, but the Veteran had generally satisfactory functioning.  The examiner noted that the Veteran's described low self-esteem interfered with his ability to date and negatively affected his level of confidence, he experienced low mood every day for most of the day, and he felt irritable related to his chronic pain issues.  The examiner further noted the Veteran's daily attendance of meetings and his report of having a few friends.

On December 2010 VA treatment, the Veteran reported that he was sleeping better.  His main concern was a tendency to overreact emotionally to others, usually family members.  He reported becoming verbally violent with his brother recently and expressed concern about the potential for verbal violence to turn into physical aggression.  He stated that he wants to be able to control himself but did not want to subject himself to unwarranted and unwelcome behavior.  He presented as relatively alert with a tone of mild discouragement.  He conveyed frustration with himself.  He reported no violent thoughts toward himself or others.

January 2011 VA treatment record (in Virtual VA), shows that the Veteran was angry and in a lot of physical, emotional, mental, and spiritual pain.  He indicated that much of his distress was related to issues with family of his ex-wife, in particular, with her ex-mother-in-law.  He described thoughts of killing his ex-mother-in-law, but admitted that he had no specific plan or current intent.

On August 2011 VA treatment, the Veteran reported that he was lethargic and continued to struggle with having a clear grasp of what he wants to do with his life.  He reported having ideas then either failing to follow through or becoming overwhelmed and withdrawing.  He presented as tired, perplexed, frustrated and angry.  Affect was initially tired but became more open and response, mostly serious and concentrating with good eye contact. Thinking was relevant with some latencies.

On January 2012 VA treatment, the Veteran reported difficulty sleeping and thinking.  He believed that, similar to his addiction, he was requiring increasing dosages of antidepressant for it to be effective.  He reported a lack of confidence and wanting to isolate, which he knew was not good.  He was forthcoming and involved but discouraged.  His affect was mostly searching and discouraged, brightening appropriately a few times, with good eye contact.  Mood was dysphoric.  Thinking was relevant with a theme of negative experience of self and a sense of futility. He expressed no self-directed violent thinking.

On August 2013 VA treatment, the Veteran reported poor sleep, increased anxiety and anger, and the impression that his depression was worsening.  He believed he had ruined his life and had just been coping, not accomplishing anything the previous 10 years.  He was alert and forthcoming but troubled, angry, and hurting.  His affect was mostly questioning and pained, with some brief smiling and good eye contact.  Mood appeared irritable, anxious and depressed.  Thinking was relevant with a theme of personal failure and uncertainty about the future.  He expressed no violent thinking toward himself or others.  His thought content was mostly negative although he expressed a sense of pride in and connection to his support group and his recognition that he had been able to take practical action.

On January 2014 VA treatment, the Veteran reported being tired and unhappy.  He reported being angry all the time, never experiencing joy and that, despite his efforts, nothing turned out as it should.  He presented as discouraged, angry, blaming and engaging, and with decreased energy and increased dysphoria and pessimism.  His affect was restricted and his mood was dysphoric and angry.  Thinking was relevant.  He expressed no self-directed violent thinking but shared violent thoughts regarding his ex-wife's husband contingent on any future abuse of his grandchild.

On June 2014 VA treatment, the Veteran reported concern about his mentally ill son, who was currently hospitalized.  He was grateful for the people in his support group, and had a routine involving his animals, meeting, and exercising.  He had been sleeping about 6 hours per night and feeling rested upon awakening.  He presented as alert, relatively calm, concerned, and reflective.  His affect was open and fairly wide ranging with good eye contact.  Mood appeared calm and concerned but less pessimistic and discouraged.  His thinking was relevant and he expressed no violent thinking toward himself or others.

On October 2014 VA treatment, the Veteran reported being very troubled by an exacerbation of his son's mental illness.  He stated that he had been at a point of wanting and even planning to kill his son.  He continued to pray and hope but felt he was regressing in that he spent more time in bed.  He continued to be involved in Narcotics Anonymous.  He presented as alert but tired, somewhat downcast and troubled, personal, verbal and engaging.  His affect was mostly thoughtful and hurting with good eye contact.  His mood was troubled and mildly depressed. His thinking was relevant.  He expressed no violent ideation toward himself or others.

On December 20, 2014 VA examination, the Veteran reported that he lived with his schizophrenic son and that he watched television most of the day; he reported significant social withdrawal due to anhedonia.  He went to Narcotics Anonymous regularly, and received psychotherapy and medication management with some symptom improvement.  He reported suicidal ideation but denied plan or intent.  His symptoms included depressed mood, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or a work-like setting), suicidal ideation, and intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene.  He reported that he had last worked 10 years earlier, and was receiving SSA disability benefits due to his mood disorder and physical conditions.

On mental status examination, the Veteran was alert and oriented.  He provided an accurate history and insight was adequate.  Response times were normal.  Affect was normal.  Attention was normal and he was not distractible.  Spontaneous speech was fluent, grammatic, and free of paraphasias. Immediate, recent, and remote memories were within normal limits.  The diagnosis was persistent depressive disorder.  The examiner opined that the Veteran experienced occupational and social impairment with reduced reliability and productivity due to his psychiatric disability.

Based on the examination findings noted above, a February 2015 rating decision granted an increased rating of 70 percent for dysthymia, effective December 20, 2014 (the date of the VA examination showing increased severity).

Additional and subsequent VA treatment records throughout the appeal period show symptomatology largely similar to that found on the VA examinations described above.  See VA treatment records received February 2016 (in Virtual VA).  The Veteran has also submitted lay statements describing his difficulties due to his psychiatric disabilities.

SSA records reflect that the Veteran was found to be disabled effective June 1, 2008, due to a primary diagnosis of degenerative disc disease of the spine and a secondary diagnosis of anxiety disorder.

Resolving doubt in favor of the Veteran, the Board finds that, taken as a whole, the evidence supports a rating of 70 percent for the period prior to December 20, 2014.  Generally, the evidence noted above shows a disability picture characterized by deficiencies in most areas and difficulty adapting to stressful situations.  His social withdrawal and persistent negative sense of self also tends to indicate an inability to establish and maintain effective relationships.  

While the next-higher 70 percent evaluation is deemed warranted for the period in question, the Board finds that the reports of the VA examinations, treatment records, and lay statements, overall, are against a finding that the Veteran's dysthymia has been of such severity so as to warrant a 100 percent schedular rating at any time during the appeal period.  There is no evidence (or even allegation) of symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name, or any other symptoms of similar gravity.  The treatment records and examinations consistently show appropriate thought processes and appropriate behavior.  At no time has the Veteran reported delusions or hallucinations of any kind.  While he did report suicidal and homicidal ideation at different points in time, he denied any plan or intent and was therefore not in persistent danger of hurting himself or others.  While the observations by the VA examiners and treatment providers suggest that he has increasingly limited social relationships and increased withdrawal, such impairment is clearly encompassed by the criteria for the current 70 percent rating (which contemplate deficiencies in most areas).  Total occupational and social impairment has not been shown and the disability picture presented is not one consistent with the criteria for a schedular 100 percent rating.  Consequently, such rating is not warranted. 

The Board notes that the Veteran's GAF scores throughout the appeal period are not consistent with ratings in excess of those now assigned, and do not present an independent basis for assigning ratings in excess of those now assigned. 

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  The Veteran has social and occupational impairment as a result of his PTSD.  Such symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In sum, the Board finds that a 70 percent rating is warranted for the Veteran's dysthymia for the period prior to December 20, 2014.  Nevertheless, a rating in excess of 70 percent is not warranted at any point of the appeal period.  

TDIU

A total disability rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  This is so, provided that the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In this case, throughout the rating period on appeal, the Veteran's current ratings satisfy the percentage requirements of 38 C.F.R. § 4.16(a) and he meets the criteria for consideration for entitlement to TDIU on a schedular basis.  Even so, it must be found that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2014).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19. 

The evidence shows that the Veteran last worked on a full-time basis in 2004.  See June 2016 private vocational assessment.  In 2009, he stopped working on a part-time basis due to the limitations stemming from his disabilities.  Starting approximately in early 2016, he began working part-time as a driver for five or less hours per week.  The Veteran graduated from college in 1990 and was able to obtain the certification required to work as a substitute teacher.  He worked as a part-time substitute teacher from 2006 to 2009.  For a period in 2004, he worked as truck driver.  Prior to 2004, he had short-term employment in jobs such as security guard, carpet cleaner, child care attendant, and mail handler.  Id.

A September 2007 VA examiner indicated that the Veteran had a depressive disorder NOS, in addition to an Axis II personality disorder.  He added that the Veteran's Axis II diagnosis rendered him less capable of dealing with stress.  

A February 2010 VA examiner noted occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to the Veteran's mental health symptomatology.  The examiner noted that, according to the Veteran, his low self-esteem affects his level of confidence.  The Veteran described experiencing low mood every day for most of the day and feeling irritable.  The Veteran also reported low energy or fatigue, poor concentration or difficulty making decisions, such as having to read the newspaper several times to absorb content.  

A December 2014 VA examiner noted occupational and social impairment with reduced reliability and productivity.  The examiner also noted symptoms of mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  

A June 2016 private vocational expert opined that it is as likely as not that the Veteran is precluded from securing and following a substantially gainful occupation due to his service-connected disabilities, and that he has been unable to do so since he last worked full-time in 2004.  The author added that while the Veteran has worked part time since then, his Social Security Earnings Statement reflects that the most he ever made doing this work was $7,736.94.  The vocational expert indicated that there are no jobs in the local or national economies that the Veteran is able to perform and that this conclusion was reached considering his education, work history, and his limitations as a result of his service-connected disabilities.  

After having reviewed the record, the Board finds that the evidence is in relative equipoise as to whether the Veteran's PTSD prevents him from securing or following substantially gainful employment.  In this regard, the Board notes that the Veteran last worked full-time in 2004.  Since then, he has engaged in some part-time work, but his earnings, as evidenced by a Social Security Earnings Statement submitted in May 2016, have been marginal at best.  This applies to his recent report of part-time work as a driver for a city auto auction, where he works approximately once a week for about five or six hours.  See July 2016 affidavit.

In sum, the Board finds the evidence to be in equipoise with respect to whether the service-connected disabilities preclude the Veteran from obtaining and retaining substantially gainful employment.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Therefore, entitlement to a TDIU is warranted for the entire appeal period.


ORDER

For the period prior to December 20, 2014, a rating of 70 percent, but no higher, for dysthymia is granted.

Entitlement to a TDIU is granted




______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


